Name: EEC Council: Rules of the Transport Committee
 Type: Decision
 Subject Matter: civil law;  transport policy;  EU institutions and European civil service
 Date Published: 1958-11-27

 Important legal notice|31958D1127(01)EEC Council: Rules of the Transport Committee Official Journal 025 , 27/11/1958 P. 0509 - 0510 Danish special edition: Series I Chapter 1952-1958 P. 0072 English special edition: Series I Chapter 1952-1958 P. 0072 Greek special edition: Chapter 07 Volume 1 P. 0017 Spanish special edition: Chapter 07 Volume 1 P. 0029 Portuguese special edition Chapter 07 Volume 1 P. 0029 Rules of the Transport CommitteeTHE COUNCIL,Having regard to Article 83 of the Treaty establishing the European Economic Community, which provides that an advisory committee consisting of experts designated by the Governments of Member States shall be attached to the Commission and consulted by the latter on transport matters whenever the Commission considers this desirable, without prejudice to the powers of the transport section of the Economic and Social Committee;Having regard to Article 153 of that Treaty, which provides that the Council shall, after receiving an opinion from the Commission, determine the rules governing the committees provided for in that Treaty;Having received an Opinion from the Commission;HAS DECIDED:that the Rules of the Transport Committee shall be as follows:Article 1The Committee shall consist of experts on transport matters designated by the Governments of Member States. Each Government shall designate one expert or two experts selected from among senior officials of the central administration. It may, in addition, designate not more than three experts of acknowledged competence in, respectively, the railway, road transport and inland waterway sectors.Article 2Each Government may designate an alternate for each member of the Committee appointed by it; this alternate shall satisfy conditions the same as those for the member of the Committee whom he replaces.Alternates shall attend Committee meetings and take part in the work of the Committee only in the event of full members being unable to do so.Article 3Committee members and their alternates shall be appointed in their personal capacity and may not be bound by any mandatory instructions.Article 4The term of office for members and their alternates shall be two years. Their appointments may be renewed.In the event of the death, resignation or compulsory retirement of a member or alternate, that member or alternate shall replaced for the remainder of his term of office.The Government which appointed a member or alternate may compulsorily retire that member or alternate only if the member or alternate no longer fulfils the conditions required for the performance of his duties.Article 5The Committee shall, by an absolute majority of members present and voting, elect from among the members appointed by virtue of their status as senior officials of the central administration a Chairman and Vice-Chairman, who shall serve as such for two years.Should the Chairman or Vice-Chairman cease to hold office before the period for which he was elected has expired, a replacement for him shall be elected for the remainder of the period for which he was originally elected.Neither the Chairman nor the Vice-Chairman may be re-elected.Article 6The Committee shall be convened by the Chairman, at the request of the Commission, whenever the latter wishes to consult it. The Commission's request shall state the purpose of the consultation.Article 7When the Committee is consulted by the Commission, it shall present the latter with a report setting out the conclusions reached as a result of its deliberations. It shall do likewise if the Commission entrusts it with the study of a specific problem.The Commission shall also be entitled to consult the Committee orally.The minutes of the Committee shall be sent to the Commission.Article 8The Commission shall be invited to send its representatives to meetings of the Committee and its working parties.Article 9The Committee shall, by an absolute majority of members present and voting, adopt rules of procedure laying down its methods of working.The Committee may, whenever such action appears to it to be necessary for the purposes of formulating an opinion, seek the assistance of any suitably qualified person, obtain any advice and hold hearings. Such action may, however, be taken only with the consent of the Commission.Article 10The expenses of the Committee shall be included in the estimates of the Commission.Done at Brussels, 15 September 1958.For the CouncilThe PresidentL. Erhard--------------------------------------------------